DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the plurality of stator teeth" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-7 also recited “the plurality of stator teeth” which are also rejected for similar reason as claim 2 as noted above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiwaki (US 2004/0119367 A1).
RE claim 1, Hiwaki teaches a permanent magnet machine (Figs.1, 4, 6), comprising: a machine housing 31 having an inner surface (IS) (see annotated Fig.4 below) that extends between a first housing end and a second housing end along a central longitudinal axis (of shaft 33) (Fig.6); and a stator 10 disposed within the machine housing 31, the stator 10 having a stator core 16 having an exterior surface (ES) extending between a first face (axial surface) and a second face (axial surface) along the central longitudinal axis (Fig.6), wherein the exterior surface defines a discontinuous region (P1, P2) that is arranged to minimize points of contact between the inner surface (IS) and the exterior surface (ES) (Fig.5), wherein the discontinuous region (P1, P2) is at least partially defined by at least one of a first perturbation (P1) and a second perturbation (P2) (see annotated Figs.4 or 5 below) that is circumferentially spaced apart from the first perturbation (P1).
	
[AltContent: textbox (W2)][AltContent: textbox (W1)][AltContent: connector][AltContent: connector][AltContent: textbox (P2)][AltContent: arrow][AltContent: textbox (P1)][AltContent: arrow][AltContent: textbox (ES)][AltContent: arrow][AltContent: textbox (IS)][AltContent: arrow]
    PNG
    media_image1.png
    577
    582
    media_image1.png
    Greyscale





RE claim 2/1, Hiwaki teaches the first perturbation (P1) is circumferentially aligned with a first stator tooth 12 of the plurality of stator teeth 12, wherein the second perturbation (P2) is circumferentially aligned with a second stator tooth  12of the plurality of teeth 12, wherein the first stator tooth 12 and the second stator tooth 12 are adjacent teeth 12 (Fig.4).
RE claim 3/1, Hiwaki teaches the first perturbation (P1) is circumferentially disposed between a first stator tooth 12 and a second stator tooth 12 of the plurality of stator teeth, wherein the second perturbation (P2) is circumferentially disposed between the second stator tooth 12 and a third stator tooth 12 of the plurality of teeth 12, wherein the first stator tooth 12 and the second stator tooth 12 are adjacent teeth 12, and wherein the second stator tooth 12 and the third stator tooth 12 are adjacent teeth (Fig.5).
[AltContent: textbox (P1)][AltContent: textbox (P2)][AltContent: arrow][AltContent: arrow]	
    PNG
    media_image2.png
    587
    555
    media_image2.png
    Greyscale



	RE claim 4/1, Hiwaki teaches the first perturbation (P1) is circumferentially aligned with a first stator tooth 12 of the plurality of stator teeth 12, wherein the second perturbation (P2) is circumferentially disposed between the first stator tooth 12 and a second stator tooth 12 of the plurality of teeth 12, wherein the first stator tooth 12 and the second stator tooth 12 are adjacent teeth 12.

[AltContent: textbox (P2)][AltContent: arrow][AltContent: arrow][AltContent: textbox (P1)][AltContent: arrow]
    PNG
    media_image2.png
    587
    555
    media_image2.png
    Greyscale


	RE claim 7/1, Hiwaki teaches the first perturbation (P1) has an arc length (W1) that is greater than a width (W2) of a first stator tooth 12 of the plurality of stator teeth 12.

	RE claim 8/1, Hiwaki teaches the stator core 16 defines an opening that extends from the first face towards the second face (Figs.2, 6).

	RE claim 9/1, Hiwaki teaches at least one of the first perturbation (P1) and the second perturbation (P2) is arranged to engage the inner surface (IS) of the machine housing 31 (Fig.2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hiwaki in view of Kimura et al. (US 2004/0124731 A1).
RE claim 5/1, Hiwaki has been discussed above. Hiwaki does not teach first perturbation has an arc length that is equal to a width of a first stator tooth of the plurality of stator teeth.
However, Kimura suggests that the width of the stator tooth can be adjusted to be substantially similar to width of the perturbation as shown in Fig.8. Thereby, Kimura further suggests that generation of the vibration and noise of the electric type machine caused by the resonance is reduced (¶ 75).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hiwaki by having the first perturbation has an arc length that is equal to a width of a first stator tooth of the plurality of stator teeth, as suggested by Kimura, to optimize vibration and noise of the electric type machine.

RE claim 6/1, Hiwaki in view of Inayama has been discussed above. Kimura does not teach the first perturbation has an arc length that is equal to a width of a first stator tooth and a slot width of a slot defined between the first stator tooth and a second stator tooth of the plurality of stator teeth.
However, Kimura suggests that the width of the stator tooth and slot can be adjusted to be substantially similar to width of the perturbation 31 as shown in Fig.8. Thereby, Kimura further suggests that generation of the vibration and noise of the electric type machine caused by the resonance is reduced (¶ 75).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hiwaki by having first perturbation has an arc length that is equal to a width of a first stator tooth and a slot width of a slot defined between the first stator tooth and a second stator tooth of the plurality of stator teeth, as suggested by Kimura, to optimize vibration and noise of the electric type machine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834